Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”).
Kim discloses a display (Abstract )including 
A substrate 100 (para. 0045 and Fig. 3)
A display portion including pixels on the substrate, as Kim discloses an emitting element array 150 (para. 0045) , and Kim also discloses in the background section that display portions include pixels (para. 0012)
An encapsulation portion covers 200  the display portion (para. 0047) and includes a plurality of inorganic layers and an organic layer (para. 0054 and Fig. 4), including first inorganic film 201, first organic film 202, and second inorganic film 203, and second organic film 204 (para. 0054) 
An end of the encapsulation includes a multi layered portion that extends toward the central portion of the substrate, the layers are alternately stacked, as shown in a combination of Fig. 4 and Fig. 5, which Fig. 5 shows as edge region, which when combined with Fig. 4 shown the encapsulation layers extend into the edge region.
A thickness of the inorganic layers and the organic layer decreases toward the tip portion, as Fig. 5 shown the edge portion slants in the outward region, which is a disclosure of the layer thicknesses decreasing toward the edge portion.

Hack, in the same field of endeavor of encapsulation for OLEDs, including by PECVD  (para. 0086), discloses composite film deposition by PECVD (para. 0035).  Hack also discloses that the organic coatings may be deposited by plasma CVD (para. 0094), which is a disclosure of plasma polymer, in order to obtain the benefit of lower deposition temperatures (para. 0094).
Lee ‘655, in the same field of endeavor of encapsulation of organic light emitting display (Abstract), discloses alternately stacked inorganic and organic insulation layers (par. 0056 and 0069 and Fig. 1C), in which the number of layers may be changed (para. 0070-0071 and Fig. 1C), and in which the thickness of each element is not necessarily limited to that shown in the drawings (para. 0034), and the layers are made thin in order to obtain benefit to performance, such as viewing angle  (para. 0071). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plasma polymer deposition disclosed by Hack with the apparatus disclosed by Kim in order to obtain the benefit of lower deposition temperatures disclosed by Hack.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee ‘655 with the device disclosed by Kim in order to obtain benefit to performance as disclosed by Lee ‘655.
Re claim 3:  The combination of Kim and Lee ‘655 and Hack discloses the encapsulation layer including inorganic layer at least thirty time the thickness of each of each inorganic layer, as Hack discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), which is a disclosure that the individual layers, which are monolayers, can result in a layer at least thirty times as thick as the individual layer, as it is within the ordinary skill in the art to form a layer by repeating the individual layer deposition by ALD thirty times.

Re claim 6:  The combination of Kim, Lee ‘655, and Hack discloses the tip including only insulation material, as Lee discloses in Fig. 1c only insulation material 155a, 153a, and 151a in the tip (para. 0070 and 0072).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 7:  The combination of Kim and Lee and Hack discloses the encapsulation layer including inorganic layer at least thirty time the thickness of each of each organic layer, as Hack discloses an ALD layer of the organic layer alternating with an ALD layer of the inorganic layer alternatingly repeated (para. 0086 and 0095), which is a disclosure that the individual layers, which are monolayers, can result in a layer at least thirty times as thick as the individual layer, as it is within the ordinary skill in the art to form a layer by repeating the individual layer deposition by ALD thirty times.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”) as applied to claim 1 above, and further in view of Lee et al (US 2015/0380685 A1)(“Lee ‘685”).
Kim in view of Lee ‘655 and of  Hack and of Lee ‘655 discloses the limitations of claim 1 as stated above.  Kim in view of Lee ‘655  and of Hackis silent with respect to the recited compounds.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Lee ‘685 with the device disclosed by Kim in view of Lee and of Hack because Lee ‘685 discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”) as applied to claim 18 above, and further in view of Savas et al (US 2013/0334511 A1)(“Savas”).
Kim in view of Lee ‘655 and of Hack discloses the limitations of claim 1 as stated above.  Kim in view of Lee ‘655 and of Hack is silent with respect to the recited thickness range of the inorganic and organic layers.  
Savas, in the same field of endeavor of barrier coatings for OLED (Abstract), discloses HMDSO barriers (0124) and a thickness range of coating of OLED , discloses barrier layer which may be organic formed with HMDSO precursor (para. 0146).  Savas also discloses that for organic or polymeric barrier layers the thickness may be 2 to 20 nm (para. 0136) , which is considered a disclosure of twenty times of the at least one organic layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Savas with the device disclosed by Kim in view of Lee ‘655 and Hack,  as in combination with  Hack which  discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), in .




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”) as applied to claim 7 above, and further in view of Law et al (US 2018/0130975 A1)(“Law”).
Kim in view of Lee ‘655 and of Hack disclose the limitations of claim 7 as stated above.  Kim in view of Lee ‘655 and of Hack is silent with respect to an inorganic layer between the inorganic encapsulation and the hybrid encapsulation.
Law, in the same field of endeavor of encapsulation of OLED (Abstract), discloses a further top inorganic layer 230 over the and organic buffer  layers and inorganic layers shown in Fig. 5 (para. 0023-0025).  Law also discloses the buffer layers are organic (para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the inorganic layer disclosed by Law with the device disclosed by Kim in view of Lee ‘655 and Hack in order to obtain the benefit of further protection layer.


Claims 9 -11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”)  in view of Ozawa et al (US 2004/0253828 A1)(“Ozawa”) and of Law et al (US 2018/0130975 A1)(“Law”) .
Kim discloses a method of forming a display including 
Forming a display portion 210 on a substrate 100 (Fig. 4 and para. 0054)
Forming an encapsulation portion which covers the display portion (para. 0054)
Including forming a plurality of inorganic layers using a first source gas (para. 0055-0056)
Forming an organic layer on the substrate ( para. 0056-0057).
Kim is silent with respect to using a first source gas and with respect to using a second source gas that includes a plasma polymer that has a molecular weight at least two times of the first source gas.
Ozawa, in the same field of endeavor or forming insulation films on semiconductor devices (Abstract), discloses silane as a compound (para. 0158) for forming oxide films (para. 0157-0158).
Law, in the same field of endeavor of encapsulation of OLED (Abstract), discloses a further top inorganic layer 230 over the and organic buffer  layers and inorganic layers shown in Fig. 5 (para. 0023-0025).  Law also discloses the buffer layers are organic (para. 0007).  Law also discloses using a compound such as HMDSO (para. 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the source compound disclosed by Ozawa with the method disclosed by Kim because Ozawa discloses a compound of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the source compound disclosed by Law with the method disclosed by Kim because Ozawa discloses a compound of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 10:  The combination of Kim and Ozawa and Law discloses silane, as Ozawa discloses silane, as stated above in the rejection of claim 9.

Re claim 15:  The combination of Kim and Lee ‘655 and Ozawa  discloses the encapsulation layer including inorganic layer at least thirty time the thickness of each of each inorganic layer, as Hack discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), which is a disclosure that the individual layers, which are monolayers, can result in a layer at least thirty times as thick as the individual layer, as it is within the ordinary skill in the art to form a layer by repeating the individual layer deposition by ALD thirty times.
Re claim 16:    The combination of Kim and Lee ‘655 and Hack discloses the encapsulation layer including organic layer at least thirty time the thickness of each of each organic layer, as Hack discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), which is a disclosure that the individual layers, which are monolayers, can result in a layer at least thirty times as thick as the individual layer, as it is within the ordinary skill in the art to form a layer by repeating the individual layer deposition by ALD thirty times.



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”)  in view of Ozawa et al (US 2004/0253828 A1)(“Ozawa”) and of Law et al (US 2018/0130975 A1)(“Law”)  as applied to claim 9 above, and further in view of  Hack et al (US 2019/0305224 A1)(“Hack”).
Kim in view of Lee ‘655 and of Ozawa and of Law discloses the limitations of claim 9 as stated above.  Lee ‘655 also  discloses alternately stacked inorganic and organic insulation layers (par. 0056 and 0069 and Fig. 1C), in which the number of layers may be changed (para. 0070-0071 and Fig. 1C), and in 
Hack, in the same field of endeavor of encapsulation for OLEDs, including by PECVD  (para. 0086), discloses composite film deposition by PECVD (para. 0035).  Hack also discloses that the organic coatings may be deposited by plasma CVD (para. 0094), which is a disclosure of plasma polymer, in order to obtain the benefit of lower deposition temperatures (para. 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plasma polymer deposition disclosed by Hack with the method  disclosed by Kim in view of Lee ‘655 and of Ozawa and of Law   in order to obtain the benefit of lower deposition temperatures disclosed by Hack.
Re claim 13:  The combination of Kim and Lee ‘655 and Ozawa and Law and Hack disclcoses ALD as stated above in the rejection of claim 12.
Re claim 14:  The combination of Kim and Lee ‘655 and Ozawa and Law and Hack discloses a  same mask which is also used in forming the inorganic layers is used for the organic layer , as Law discloses a third  mask is used to deposit inorganic  layers of and the organic encapsulation (para. 0025).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”) as applied to claim 9 above, and further in view of Savas et al (US 2013/0334511 A1)(“Savas”).

Savas, in the same field of endeavor of barrier coatings for OLED (Abstract), discloses HMDSO barriers (0124) and a thickness range of coating of OLED , discloses barrier layer which may be organic formed with HMDSO precursor (para. 0146).  Savas also discloses that for organic or polymeric barrier layers the thickness may be 2 to 20 nm (para. 0136) , which is considered a disclosure of twenty times of the at least one organic layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Savas with the device disclosed by Kim in view of Lee ‘655 and Hack,  as in combination with  Hack which  discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), in the case in which each layer is a monolayer, the organic layer disclosed by Savas is at least twenty times thicker than the each of the inorganic and each of the organic layers.


Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”).
Kim discloses a display (Abstract ), including 
A substrate 100 (para. 0045 and Fig. 3)
A display portion including pixels on the substrate, as Kim discloses an emitting element array 150 (para. 0045) , and Kim also discloses in the background section that display portions include pixels (para. 0012)

An end of the encapsulation includes a multi layered portion that extends toward the central portion of the substrate, the layers are alternately stacked, as shown in a combination of Fig. 4 and Fig. 5, which Fig. 5 shows as edge region, which when combined with Fig. 4 shown the encapsulation layers extend into the edge region.
A thickness of the inorganic layers and the organic layer decreases toward the tip portion, as Fig. 5 shown the edge portion slants in the outward region, which is a disclosure of the layer thicknesses decreasing toward the edge portion.
Kim is silent with respect to a plasma polymer.  Kim does not explicitly state a tip portion.
Hack, in the same field of endeavor of encapsulation for OLEDs, including by PECVD  (para. 0086), discloses composite film deposition by PECVD (para. 0035).  Hack also discloses that the organic coatings may be deposited by plasma CVD (para. 0094), which is a disclosure of plasma polymer, in order to obtain the benefit of lower deposition temperatures (para. 0094).
Lee ‘655, in the same field of endeavor of encapsulation of organic light emitting display (Abstract), discloses alternately stacked inorganic and organic insulation layers (par. 0056 and 0069 and Fig. 1C), in which the number of layers may be changed (para. 0070-0071 and Fig. 1C), and in which the thickness of each element is not necessarily limited to that shown in the drawings (para. 0034), and the layers are made thin in order to obtain benefit to performance, such as viewing angle  (para. 0071). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plasma polymer deposition disclosed by Hack with the apparatus disclosed by Kim in order to obtain the benefit of lower deposition temperatures disclosed by Hack.

Re claim 20:  Kim discloses a display portion including pixels on the substrate, as Kim discloses an emitting element array 150 (para. 0045) , and Kim also discloses in the background section that display portions include pixels (para. 0012)
An encapsulation portion covers 200  the display portion (para. 0047) and includes a plurality of inorganic layers and an organic layer (para. 0054 and Fig. 4), including first inorganic film 201, first organic film 202, and second inorganic film 203, and second organic film 204 (para. 0054) 


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0313516 A1)(“Kim”) in view of Lee et al (US 2015/0340655 A1)(“Lee ‘655”) and of Hack et al (US 2019/0305224 A1)(“Hack”) as applied to claim 18 above, and further in view of Savas et al (US 2013/0334511 A1)(“Savas”).
Kim in view of Hack discloses the limitations of claim 18 as stated above.  Kim in view of Hack is silent with respect to the recited relative thickness of the recited layers.
Savas, in the same field of endeavor of barrier coatings for OLED (Abstract), discloses HMDSO barriers (0124) and a thickness range of coating of OLED , discloses barrier layer which may be organic formed with HMDSO precursor (para. 0146).  Savas also discloses that for organic or polymeric barrier layers the thickness may be 2 to 20 nm (para. 0136) , which is considered a disclosure of twenty times of the at least one organic layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Savas with the device disclosed by Kim 

in view of Lee ‘655 and Hack,  as in combination with  Hack which  discloses an ALD layer of the inorganic layer alternating with an ALD layer of the organic layer alternatingly repeated (para. 0086 and 0095), in the case in which each layer is a monolayer, the organic layer disclosed by Savas is at least twenty times thicker than the each of the inorganic and each of the organic layers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895